DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   SKENDER HOTI and BEBA HOTI,
                           Appellants,

                                     v.

                   BANK OF AMERICA, N.A.,
 LYNN M. DORENCAMP, LAKEWOOD HOMEOWNERS ASSOCIATION,
   INC., TA CRESTHAVEN, LLC; ALLSTATE FIRE AND CASUALTY
 INSURANCE COMPANY a/s/o CLEVELAND PASSMORE, JERRINE E.
                 WITT and DAVID M. GARTEN,
                          Appellees.

                               No. 4D20-701

                               [June 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No.
502015CA013397XXXXMB.

   Arthur J. Morburger, Miami, for appellants.

  Mary J. Walter of Liebler Gonzalez & Portuondo, Miami, for appellee
Bank of America, N.A.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.